



Exhibit 10.22
Director Compensation Summary
(EFFECTIVE AS OF MAY 22, 2015)
Employee directors receive no additional compensation other than their normal
salary for serving on the Board or its committees. The Chairman of the Board
receives $130,000 annually. Each non-employee director (other than the Chairman
of the Board) receives $55,000 annually. In addition, the Chairman of the Audit
Committee receives a $30,000 annual retainer. The Chairmen of the Compensation
and the Nominating and Corporate Governance Committees each receive an
additional $20,000 annual retainer. Each Audit Committee member (other than the
Chairman of the Committee) receives an additional $15,000 annual retainer. Each
member of the Compensation and Nominating and Corporate Governance Committees
(other than the Chairmen of those Committees) receives an additional $10,000
annual retainer. Outside directors (including the Chairman of the Board) also
receive an initial grant, upon first election or appointment, and an annual
grant of shares of restricted stock equal to $150,000, except the Chairman of
the Board who receives an annual grant of shares of restricted stock equal to
$170,000, which valuation is based on the price of Newpark stock on the date of
the grant (appointment, election or re-election).
(EFFECTIVE AS OF MARCH 1, 2016)
Reflecting conditions in the oil and gas industry, the annual retainers of each
of the Board members has been reduced by 10% effective March 1, 2016. Employee
directors receive no additional compensation other than their normal salary for
serving on the Board or its committees. The Chairman of the Board receives
$117,000 annually. Each non-employee director (other than the Chairman of the
Board) receives $49,500 annually. In addition, the Chairman of the Audit
Committee receives a $27,000 annual retainer. The Chairmen of the Compensation
and the Nominating and Corporate Governance Committees each receive an
additional $18,000 annual retainer. Each Audit Committee member (other than the
Chairman of the Committee) receives an additional $13,500 annual retainer. Each
member of the Compensation and Nominating and Corporate Governance Committees
(other than the Chairmen of those Committees) receives an additional $9,000
annual retainer. Outside directors (including the Chairman of the Board) also
receive an initial grant, upon first election or appointment, and an annual
grant of shares of restricted stock equal to $150,000, except the Chairman of
the Board who receives an annual grant of shares of restricted stock equal to
$170,000, which valuation is based on the price of Newpark stock on the date of
the grant (appointment, election or re-election).


(EFFECTIVE AS OF APRIL 1, 2017)
Employee directors receive no additional compensation other than their normal
salary for serving on the Board or its committees. The Chairman of the Board
receives $130,000 annually. Each non-employee director (other than the Chairman
of the Board) receives $55,000 annually. In addition, the Chairman of the Audit
Committee receives a $30,000 annual retainer. The Chairmen of the Compensation
and the Nominating and Corporate Governance Committees each receive an
additional $20,000 annual retainer. Each Audit Committee member (other than the
Chairman of the Committee) receives an additional $15,000 annual retainer. Each
member of the Compensation and Nominating and Corporate Governance Committees
(other than the Chairmen of those Committees) receives an additional $10,000
annual retainer. Outside directors (including the Chairman of the Board) also
receive an initial grant, upon first election or appointment, and an annual
grant of shares of restricted stock equal to $150,000, except the Chairman of
the Board who receives an annual grant of shares of restricted stock equal to
$170,000, which valuation is based on the price of Newpark stock on the date of
the grant (appointment, election or re-election).





